Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-21 are pending.
	Applicant’s election of Group I (claims 1-16) without traverse in the Reply filed 05/24/22 is acknowledged.
	The Drawings filed 05/29/20 are approved by the examiner.
	The IDS filed 12/11/20 has been considered.  An initialed copy accompanies this action.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Cancel non-elected (w/o traverse) claims 19-21.

The following is an examiner’s statement of reasons for allowance:
Initially, note that non-elected method claims 17-18 have been rejoined.
Nishiura et al 2017/0077501 discloses negative electrode for a lithium-ion secondary cell, the negative electrode including a layered body of a collector and a negative electrode active material layer containing an alloy-based material (A) containing silicon or tin as a constituent element, a carbon coating (C) that covers the surface of the alloy-based material (A), carbon particles (B), and a binder (D), wherein the negative electrode for a lithium-ion secondary cell is characterized in that the total pore volume and average pore diameter of the carbon particles (B), as measured by nitrogen gas adsorption, satisfy the ranges of 1.0x10-2 to 1.0x10-1 cm.3/g and 20 to 50 nm, respectively (Abstract).  The reference discloses various polymers and solvents which may be utilized in the formation of the electrode layer (0056-0057; examples).
The reference, however, does not disclose or fairly suggest the instantly required slurry combination of poly(carboxylic acid) binder and 99:1 to 1:9 ratio of solvent of formula I (e.g. n-methylacetamide) and second solvent selected from the group consisting of water, alcohol, ether, nitrile, and amide.  Additionally, applicant has demonstrated through direct comparative example that the claimed slurry combination results in superior/unexpected rheological properties as compared to compositions outside the scope of the instant claims.  See, for example, page 15 lines 1-19 and Figures 1-2.
The remaining references cited on forms PTO-1449 and PTO-892 are considered cumulative to the prior art above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
August 26, 2022